TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-93-00476-CV





Nadir Poonwala, Individually and d/b/a Capital 

Automotive and Transmission, Appellant


v.


Yusuf Ebrahim, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 91-7065, HONORABLE JERRY DELLANA, JUDGE PRESIDING





PER CURIAM
	Appellee Yusuf Ebrahim sued appellant Nadir Poonwala for fraud, breach of an
oral partnership contract, rescission of promissory notes, and in quantum meruit.  Poonwala
counterclaimed by a suit on the promissory notes and for breach of the oral partnership agreement,
and in quantum meruit.  After a non-jury trial, the trial court entered a judgment that ordered that
Poonwala take nothing by his counterclaims.  In one point of error, Poonwala asserted that the
trial court erred in not filing findings of fact and conclusions of law although he timely filed a
request for findings of fact and conclusions of law and a notice of past due findings of fact and
conclusions of law.  See Tex. R. Civ. P. 296, 297.  Because we determined that the record does
not affirmatively show that the presumption of harm that arises from the failure to file findings
of fact and conclusions was overcome, this Court sustained the point of error.  But, rather than
reverse for a new trial, we ordered that the district court file findings of fact and conclusions of
law and that the findings of fact and conclusions of law be forwarded to this court in a
supplemental transcript by December 30, 1994.  Poonwala v. Ebrahim, No. 3-93-467-CV (Tex.
App.--Austin Dec. 7, 1994, no writ h.) (not designated for publication); see Tex. R. App. P.
81(a); Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772 (Tex. 1989).  To date, the Clerk
of this Court has not received a supplemental transcript containing the trial court's findings of fact
and conclusions of law. 
	Accordingly, the judgment is reversed and the cause is remanded for a new trial.

Before Chief Justice Carroll, Justices Aboussie and Jones
Reversed and Remanded
Filed:   February 15, 1995
Do Not Publish